UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended December 31, 2007 Commission File Number: 0001379006 NANOVIRICIDES, INC. 1 (Exact name of registrant as specified in its charter) NEVADA 76-0674577 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 135 Wood Street, Suite 205 West Haven, Connecticut 06516 (Address of principal executive offices and zip code) (203) 937-6137 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Transitional Small Business Disclosure Format (check one): Yes oNo x Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the Registrant's Common Stock as of February 18, 2008 was 119,151,539shares. NanoViricides, INC. FORM 10-QSB INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets –December 31, 2007 (Unaudited) and June 30, 2007(Audited) 3 Statements of Operations (Unaudited) - For theThree andSix MonthsEnded December 31, 2007 and 2006, and for the Cumulative Period May 12, 2005 (Inception) throughDecember 31, 2007. 4 Statements of Cash Flows (Unaudited) - For theSix Months Ended December 31, 2007 and 2006, and for the Cumulative Period May 12, 2005 (Inception) through December 31, 2007. 8 Notes to Financial Statements (Unaudited) 10 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operation 18 Item 3. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Changes in Securities 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits and Reports on Form 8-K 24 Signatures 25 Certifications 2 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS December31, 2007 June 30, 2007 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1,928,572 $ 967,797 Prepaid expenses 277,108 251,722 Other current assets 171,050 5,000 Total current assets 2,376,730 1,224,519 Property and equipment, net 21, 779 18,487 OTHER ASSETS Security deposit 100,000 100,000 Trademarks, net 7,089 7,215 Total Other Assets 107,089 107,215 TOTAL ASSETS $ 2,505,598 $ 1,350,221 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable – trade $ 25,085 $ 72,845 Accounts payable – related parties 111,709 262,038 Accrued expenses 28,675 65,000 Accrued payrollto officers and related payrolltax expense 220,125 450,000 TOTAL CURRENT LIABILITIES 385,594 849,883 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, $0.001 par value; 300,000,000 shares authorized, issued and outstanding:119,151,539 and 114,069,144 at December 31, 2007 and June 30, 2007 respectively 119,151 114,069 Additional paid-in capital 9,424,971 6,855,689 Stock subscription receivable (20 ) (20 ) Deficit accumulated during the development stage ( 7,424,098 ) (6,469,400 ) TOTAL SHAREHOLDERS’ EQUITY 2,120,004 500,338 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 2,505,598 $ 1,350,221 The accompanying notes are an integral part of these financial statements 3 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) For the Cumulative Period From May 12, 2005 Three Months Ended Six Months Ended (Inception) through December31 December31, December31, 2007 2007 2006 2007 2006 Revenues $ - $ - $ - $ - $ - Operating expenses: Research and development 158,675 146,069 317,489 330,954 1,979,959 Refund credit research and development costs (166,050 ) (166,050 ) (166,050 ) General and administrative (of this amount $11,087, $36,953, $29,044, $78,837, and $936,848 was for stock and option based compensation to consultants and officers for each period presented) 412,566 560,571 836,398 1,048,680 4,918,693 Total operating expenses 405,191 706,640 987,837 1,379,634 6,732,602 Loss from operations (405,191 ) (706,640 ) (987,837 ) (1,379,634 ) (6,732,602 ) Other income (expense): Interest income 25,225 17,506 33,139 40,690 95,513 Non cash interest on convertible debentures - - - (7,644 ) (73,930 ) Non cash interest expense on beneficial conversion feature of convertibledebentures - - - (82,918 ) (713,079 ) Total other income (expense) 25,225 17,506 33,139 (49,872 ) (691,496 ) Net loss $ (379,966 ) $ (689,134 ) $ (954,698 ) $ (1,429,506 ) $ (7,424,098 ) Net loss per share: basic and diluted $ (0.00 ) (.01 ) $ (.01 ) $ (.01 ) Weighted average shares outstanding: basic and diluted 119,072,972 112,417,502 116,645,104 111,821,245 The accompanying notes are an integral part of these financial statements. 4 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months EndedDecember 31, For the Cumulative Period From May 12, 2005 (Inception) through 2007 2006 December 31, 2007 OPERATING ACTIVITIES: Net loss $ (954,698 ) (1,429,506 ) $ (7,424,098 ) Adjustments to reconcile net loss to net cash used in operating activities: Shares issued for services rendered 45,300 - 567,336 Warrants granted to scientific advisory board 22,000 56,072 266,488 Options issued to officers as compensation 7,044 22,765 121,424 Depreciation and amortization 2,734 938 5,353 Amortization of deferred financing expenses - 6,714 51,175 Non cash interest on convertible debentures - 7,644 73,930 Non cash interest expense on beneficial conversion feature of convertible debentures - 82,918 713,079 Changes in assets and liabilities: Prepaid expenses ( 25,386 ) (59,982 ) (277,108 ) Deferred expenses - - (2,175 Othercurrent assets (166,050 ) - (171,050 ) Accounts payable- trade (47,760 ) 11,817 25,085 Accounts payable –related parties (150,329 ) 59,718 111,709 Accrued expenses (36,325 ) (36,130 ) 28,675 Accrued payroll to officers and related payroll tax expense (229,875 ) 84,940 220,125 Other payroll taxes payable - (1,156 ) - Net cash used in operating activities (1,533,345 ) (1,193,248 (5,690,052 ) INVESTING ACTIVITIES: Security deposit - - (100,000 ) Purchases of property and equipment (5,900 ) (9,878 ) (26,634 ) Purchase of trademarks - (5,630 ) (7,587 ) Net cash used in investing activities (5,900 ) (15,508 ) (134,221 FINANCING ACTIVITIES: Proceeds from issuance of convertible debentures - - 1,000,000 Proceeds from issuance of common stock and warrants inconnection with private placements of common stock – net of fees 2,500,020 - 5,745,020 Proceeds from exercise of stock warrants attached to convertible debentures - 50,000 920,000 Payment of legal fees related to private placement (2,175 ) Proceeds from exercise of stock options - - 90,000 Net cash provided by financing activities 2,500,020 50,000 7,752,845 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 960,775 (1,158,756 ) 1,928,572 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 967,797 2,507,102 - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 1,928,572 $ 1,348,346 $ 1,928,572 The accompanying notes are an integral part of these financial statements. 5 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (CONTINUED) SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITY (UNAUDITED) During the periods indicated below, the Company had the following non-cash activity: Six Months EndedDecember 31, For the Cumulative 2007 2006 Period From May 12, 2005 (Inception) through December 31, 2007 Common stock issued for services rendered $ 45,300 $ - $ 567,336 Stock options issued to the officers as compensation 7,044 22,765 121,424 Stock warrants granted to scientific advisory board 22,000 56,072 266,488 Common stock issued for interest on debentures - 7,644 73,930 Shares of common stock issued in connection with debenture offering - - 49,000 Common stock issued upon conversion of convertible debentures - 1,000,000 1,000,000 Debt discount related to beneficial conversion feature of convertible debt - 82,918 713,079 Warrants issued in connection with private placement - - 1,262,632 The accompanying notes are an integral part of these financial statements. 6 Index NANOVIRICIDES, INC (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 (Unaudited) Note 1. Basis ofPresentation The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-QSB and Item 310 of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation for the interim periods have been included. Operating results for the six month period ended December 31, 2007, are not necessarily indicative of the results that may be expected for the year ending June 30, 2008. The accompanying financial statements and the information included under the heading “Management’s Discussion and Analysis or Plan of Operation” should be read in conjunction with our company’s audited financial statements and related notes included in our company’s form 10-KSB for the year ended June 30, 2007. Note 2. Organization and Nature of Business NanoViricides,
